DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (hereinafter Karjalainen) (U.S. Patent Application Publication # 2022/0393744 A1) in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2017/0279505 A1).
Regarding claim 1, Karjalainen teaches and discloses a device (network node, figure 1), comprising: a processing system communicatively coupled with a combination of coherent modular antenna panels (antenna array; [0027]) and including a processor (inherent component of the network node); and a memory (inherent component of the network node) that stores executable instructions that, when executed by the processing system, facilitate performance of operations (figure 1; [0020]; [0022]), the operations comprising: 
receiving, via the combination of coherent modular antenna panels (antenna array; [0027]), pilot signals from a user equipment (UE) (UE, figure 1) in single-user (Su)-multiple-input-multiple-output (MIMO) mode (MIMO) ([0028]; [0029]; teaches the network node receiving, from the UE, pilot signals including sounding reference signals), wherein each modular antenna panel of the combination of coherent modular antenna panels comprises a group of antenna elements, resulting in multiple groups of antenna elements ([0027]; [0028]; [0032]; teaches the antenna array comprising multiple antenna elements); and estimating an UL channel for the UE and a DL channel for the UE using channel vectors derived from the pilot signals, resulting in reciprocity-based channel estimation ([0030]; [0041]; teaches estimating the UL and DL channel for the UE).
However, Karjalainen may not expressly disclose wherein the estimating the DL channel using the channel vectors derived from the pilot signals reduces or eliminates a need to transmit, using each antenna element in the multiple groups of antenna elements, DL pilot signals for DL channel estimation, thereby reducing or eliminating overhead for the UE.
Nonetheless, in the same field of endeavor, Zhang teaches and suggests wherein the estimating the DL channel using the channel vectors derived from the pilot signals reduces or eliminates a need to transmit, using each antenna element in the multiple groups of antenna elements ([0122]), DL pilot signals for DL channel estimation, thereby reducing or eliminating overhead for the UE (abstract; [0008]; [0010]; [0054]; [0070]; teaches estimating downlink channel based on a SRS resulting in reciprocity based channel estimation for reducing overhead).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate estimating downlink channel based on a SRS resulting in reciprocity based channel estimation for reducing overhead as taught by Zhang with the method and apparatus for channel estimation as disclosed by Karjalainen for the purpose of reducing overhead and improving system capacity, as suggested by Zhang.

Regarding claim 2, Karjalainen, as modified by Zhang, further teaches and suggests wherein communications between the combination of coherent modular antenna panels and the UE are in time division duplex (TDD) ([0030]; teaches communication in the TDD system).

Regarding claim 3, Karjalainen, as modified by Zhang, further teaches and suggests wherein the pilot signals comprise sounding reference signals (SRS) ([0029]; [0040]; teaches pilot signal comprising sounding reference signal, SRS).

Regarding claim 4, Karjalainen, as modified by Zhang, further teaches and suggests wherein the DL pilot signals comprise channel state information (CSI)-reference signals (RS) ([0031]; teaches transmitting a CSI).

Regarding claim 5, Karjalainen, as modified by Zhang, further teaches and suggests wherein the combination of coherent modular antenna panels transparently serves the UE in Su-MIMO mode and other UEs in multi-user (Mu)-MIMO mode ([0028]; teaches communicating with the UE in a MIMO communication mode).

Regarding claim 6, Karjalainen, as modified by Zhang, further teaches and suggests wherein a number of antenna elements in the multiple groups of antenna elements is greater than a number of antennas of the UE ([0027]; [0028]; [0032]; teaches the antenna array comprising multiple antenna elements greater than a number antennas of the UE).

Regarding claim 7, Karjalainen, as modified by Zhang, further teaches and suggests wherein the combination of coherent modular antenna panels serves the UE in Su-MIMO mode based on detecting that a coherence block associated with the UE is smaller than a threshold size ([0028]; [0032]; [0033]; teaches coherence information for transmission antenna port elements).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (hereinafter Karjalainen) (U.S. Patent Application Publication # 2022/0393744 A1) in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2017/0279505 A1), and further in view of Ahmed et al. (hereinafter Ahmed) (U.S. Patent Application Publication # 2022/0021423 A1).
Regarding claim 8, Karjalainen, as modified by Zhang, disclose the claimed invention, but may not expressly disclose wherein the device is implemented in an Open Radio Access Network (O-RAN) architecture.
 Nonetheless, in the same field of endeavor, Ahmed teaches and suggests wherein the device is implemented in an Open Radio Access Network (O-RAN) architecture (abstract; [0022]; [0094]; teaches Open-RAN architecture).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Open-RAN architecture as taught by Ahmed with the method and apparatus for channel estimation as disclosed by Karjalainen, as modified by Zhang, for the purpose of channel estimation in O-RAN architecture, as suggested by Ahmed.

Regarding claim 9, Karjalainen, as modified by Zhang, disclose the claimed invention, but may not expressly disclose wherein the device comprises a Service Management and Orchestration (SMO) platform.
Nonetheless, in the same field of endeavor, Ahmed teaches and suggests wherein the device comprises a Service Management and Orchestration (SMO) platform ([0023]; [0105]; teaches a SMO system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Open-RAN architecture as taught by Ahmed with the method and apparatus for channel estimation as disclosed by Karjalainen, as modified by Zhang and Ahmed, for the purpose of channel estimation in O-RAN architecture, as suggested by Ahmed.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Malek Mohammadi et al. (hereinafter Malek Mohammadi) (U.S. Patent Application Publication # 2022/0352932 A1) in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2017/0279505 A1).
Regarding claim 10, Malek Mohammadi teaches and discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system communicatively coupled with an aggregation of coherent modular antenna panels and including a processor, facilitate performance of operations, the operations comprising: receiving, via the aggregation of coherent modular antenna panels, sounding reference signals (SRS) from a user equipment (UE) in single-user (Su)-multiple-input-multiple-output (MIMO) mode in frequency division duplex (FDD) ([0011]; [0071]; [0081]; teaches receiving SRS from the UE in a SU-MIMO mode in FDD), wherein each modular antenna panel of the aggregation of coherent modular antenna panels comprises a set of antenna elements, resulting in multiple sets of antenna elements ([0016]; [0065]; teaches antenna array comprising a set of antenna elements); and 
estimating a DL channel for the UE using channel vectors derived from the SRS, resulting in reciprocity-based channel estimation, wherein the estimating involves averaging of spatial correlations relating to the channel vectors ([0011]; [0064]; [0065]; [0134]; [0135]; teaches channel estimation for the UE based on the SRS resulting channel reciprocity involving spatial correlations).
However, Malek Mohammadi may not expressly disclose wherein the estimating reduces or eliminates a need to transmit, using each antenna element in the multiple sets of antenna elements, channel state information (CSI)-reference signals (RS) for DL channel estimation, thereby reducing or eliminating overhead for the UE.
Nonetheless, in the same field of endeavor, Zhang teaches and suggests wherein the estimating reduces or eliminates a need to transmit, using each antenna element in the multiple sets of antenna elements ([0122]), channel state information (CSI)-reference signals (RS) for DL channel estimation, thereby reducing or eliminating overhead for the UE (abstract; [0008]; [0010]; [0054]; [0070]; teaches estimating downlink channel based on a SRS resulting in reciprocity based channel estimation for reducing overhead).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate estimating downlink channel based on a SRS resulting in reciprocity based channel estimation for reducing overhead as taught by Zhang with the method and apparatus for channel estimation as disclosed by Malek Mohammadi for the purpose of reducing overhead and improving system capacity, as suggested by Zhang.

Regarding claim 11, Malek Mohammadi, as modified by Zhang, further teaches and suggests wherein the aggregation of coherent modular antenna panels transparently serves the UE in Su-MIMO mode and other UEs in multi-user (Mu)-MIMO mode ([0081]; [0082]; communicating with the UE in a SU-MIMO and MU-MIMO communication mode).

Regarding claim 12, Malek Mohammadi, as modified by Zhang, further teaches and suggests wherein a number of antenna elements in the multiple sets of antenna elements is greater than a number of ports or antennas of the UE ([0016]; [0065]; teaches antenna array comprising a set of antenna elements).

Regarding claim 13, Malek Mohammadi, as modified by Zhang, further teaches and suggests wherein the aggregation of coherent modular antenna panels serves the UE in Su-MIMO mode based on detecting that a coherence block associated with the UE is smaller than a threshold size ([0081]; [0082]; communicating with the UE in a SU-MIMO and MU-MIMO communication mode).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Malek Mohammadi et al. (hereinafter Malek Mohammadi) (U.S. Patent Application Publication # 2022/0352932 A1) in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2017/0279505 A1), and further in view of Ahmed et al. (hereinafter Ahmed) (U.S. Patent Application Publication # 2022/0021423 A1).
Regarding claim 14, Malek Mohammadi, as modified by Zhang, disclose the claimed invention, but may not expressly disclose wherein the processing system is implemented in an Open Radio Access Network (O-RAN) architecture ([0084]; [0142]; teaches implementing in RAN).
Nonetheless, in the same field of endeavor, Ahmed teaches and suggests wherein the processing system is implemented in an Open Radio Access Network (O-RAN) architecture (abstract; [0022]; [0094]; teaches Open-RAN architecture).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Open-RAN architecture as taught by Ahmed with the method and apparatus for channel estimation as disclosed by Malek Mohammadi, as modified by Zhang, for the purpose of channel estimation in O-RAN architecture, as suggested by Ahmed.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malek Mohammadi et al. (hereinafter Malek Mohammadi) (U.S. Patent Application Publication # 2022/0352932 A1) in view of Rahman et al. (hereinafter Rahman) (U.S. Patent Application Publication # 2022/0190897 A1).
Regarding claim 15, Malek Mohammadi teaches and discloses a method, comprising: receiving, by a processing system including a processor, and via a combination of coherent modular antenna arrays, sounding reference signals (SRS) from a user equipment (UE) in single-user (Su)-multiple-input-multiple-output (MIMO) mode in frequency division duplex (FDD) ([0011]; [0071]; [0081]; teaches receiving SRS from the UE in a SU-MIMO mode in FDD), wherein each modular antenna array of the combination of coherent modular antenna arrays comprises a group of antenna elements, resulting in multiple groups of antenna elements ([0016]; [0065]; teaches antenna array comprising a set of antenna elements); and estimating, by the processing system, an uplink (UL) channel for the UE using channel vectors derived from the SRS ([0011]; [0064]; [0065]; [0134]; [0135]; teaches channel estimation for the UE based on the SRS resulting channel reciprocity involving spatial correlations).
However, Malek Mohammadi may not expressly disclose performing, by the processing system, a logical partition of the combination of coherent modular antenna arrays, resulting in a first partition of the combination of coherent modular antenna arrays and a second partition of the combination of coherent modular antenna arrays; identifying, by the processing system, a first antenna element from the first partition and a second antenna element from the second partition, wherein the first antenna element comprises a first polarization and a second polarization, and wherein the second antenna element comprises a third polarization and a fourth polarization; causing, by the processing system, the first antenna element to transmit a first orthogonal pilot signal at the first polarization and to transmit a second orthogonal pilot signal at the second polarization, and causing the second antenna element to transmit a third orthogonal pilot signal at the third polarization and to transmit a fourth orthogonal pilot signal at the fourth polarization, resulting in four orthogonal pilot signals being transmitted; responsive to the causing, obtaining, by the processing system, feedback from the UE via the combination of coherent modular antenna arrays; and determining, by the processing system, a DL channel for the UE based on the feedback.	Nonetheless, in the same field of endeavor, Rahman teaches and suggests performing, by the processing system, a logical partition of the combination of coherent modular antenna arrays, resulting in a first partition of the combination of coherent modular antenna arrays and a second partition of the combination of coherent modular antenna arrays; identifying, by the processing system, a first antenna element from the first partition and a second antenna element from the second partition ([0090]; [0097]; [0106]; [0156]; teaches partitioning the antenna array/panels into antenna elements/ports), wherein the first antenna element comprises a first polarization and a second polarization, and wherein the second antenna element comprises a third polarization and a fourth polarization; causing, by the processing system, the first antenna element to transmit a first orthogonal pilot signal at the first polarization and to transmit a second orthogonal pilot signal at the second polarization, and causing the second antenna element to transmit a third orthogonal pilot signal at the third polarization and to transmit a fourth orthogonal pilot signal at the fourth polarization, resulting in four orthogonal pilot signals being transmitted ([0106]; [0138]; [0140]; teaches polarization of the antenna elements); responsive to the causing, obtaining, by the processing system, feedback from the UE via the combination of coherent modular antenna arrays; and determining, by the processing system, a DL channel for the UE based on the feedback ([0003]; [0093]; teaches determining downlink channel based on feedback).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate polarization of the antenna elements and determining downlink channel based on feedback as taught by Rahman with the method and apparatus for channel estimation as disclosed by Malek Mohammadi for the purpose of correctly estimating DL channel conditions, as suggested by Rahman.

Regarding claim 16, Malek Mohammadi, as modified by Rahman, further teaches and suggests wherein the combination of coherent modular antenna arrays serves other UEs in multi-user (Mu)-MIMO mode, and wherein the performing, the identifying, the causing, the obtaining, and the determining enable the combination of coherent modular antenna arrays to transparently serve the UE in Su-MIMO mode and the other UEs in Mu-MIMO mode ([0081]; [0082]; communicating with the UE in a SU-MIMO and MU-MIMO communication mode).

Regarding claim 17, Malek Mohammadi, as modified by Rahman, discloses the claimed invention, but may not expressly disclose wherein the first polarization and the third polarization comprise plus (+) 45 degree polarization, and wherein the second polarization and the fourth polarization comprise minus (−) 45 degree polarization.
Nonetheless, in the same field of endeavor, Rahman further teaches wherein the first polarization and the third polarization comprise plus (+) 45 degree polarization, and wherein the second polarization and the fourth polarization comprise minus (−) 45 degree polarization ([0140]; teaches polarization comprising +45 and -45 polarization).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate polarization of the antenna elements and determining downlink channel based on feedback as taught by Rahman with the method and apparatus for channel estimation as disclosed by Malek Mohammadi, as modified by Rahman, for the purpose of correctly estimating DL channel conditions, as suggested by Rahman.

Regarding claim 18, Malek Mohammadi, as modified by Rahman, further teaches and suggests wherein the first orthogonal pilot signal, the second orthogonal pilot signal, the third orthogonal pilot signal, and the fourth orthogonal pilot signal comprise channel state information (CSI)-reference signals (RS) ([0170]; [0182]; teaches comprising CSI-RS).

Regarding claim 19, Malek Mohammadi, as modified by Rahman, further teaches and suggests wherein the feedback comprises a precoding matrix indicator (PMI) ([0139]; [0140]; [0144]; precoding channel matrix).

Regarding claim 20, Malek Mohammadi, as modified by Rahman, discloses the claimed invention, but may not expressly disclose wherein the performing the logical partition comprises performing a halving partition such that the first partition comprises a left partition of the combination of coherent modular antenna arrays and the second partition comprises a right partition of the combination of coherent modular antenna arrays.
Nonetheless, in the same field of endeavor, Rahman further teaches wherein the performing the logical partition comprises performing a halving partition such that the first partition comprises a left partition of the combination of coherent modular antenna arrays and the second partition comprises a right partition of the combination of coherent modular antenna arrays ([0090]; [0097]; [0106]; [0156]; teaches partitioning the antenna array/panels into antenna elements/ports).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate partitioning the antenna array/panels into antenna elements/ports as taught by Rahman with the method and apparatus for channel estimation as disclosed by Malek Mohammadi, as modified by Rahman, for the purpose of correctly estimating DL channel conditions, as suggested by Rahman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 17, 2022